DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Drawings
The drawings were received on 03/29/2021.  These drawings are not acceptable, specifically while the size of the font for legibility has been fixed figure 4 does not appear to conform with the margin requirement set forth in MPEP 608.02  per 374 C.F.R 1.84 (g).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Specification
The disclosure is objected to because of the following informalities: Both the abstract and specification include numerous spelling and grammatical errors.  For example the abstract states, “The present invention describes an apparatus and method for remotely activating…”  Examiner believes this should state “The present invention describes an apparatus and method for remotely activating…”  The specification also has grammatical and spelling errors such as “RESERCH” which should be “RESEARCH” on page 1, “BREIF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRWAINGS” on page 3 which should be “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS”
Please note examiner has not checked the entire specification for all spelling and grammatical errors and has only indicated these as examples.
Appropriate correction is required.

Claim Objections
Claims 21, 25, 26, 28, 30 and 31 objected to because of the following informalities:  Specifically the claims have multiple grammatical errors where 'a' is present when an 'an' should be used..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 21-29, the claims interchangeable refer to the parts of the system and parts of the intelligent automotive component (which is not positively recited and relegated to the preamble of the claim).  It’s unclear which components in the claims are part of the system and which parts are part of the non-positively recited intelligent automotive component.   Therefore the scope of the claim is indefinite as to what components are specifically required to create the system.  For examination purposes examiner assumes the system interacts with an automotive component (by way of the processor) to create an intelligent automotive component.  Therefore the processor is part of the system but the component which it is attached is an intended use of the apparatus.
Further for example claim 25 discusses allocating and restricting voltage to a fuel pump, accordingly examiner is unable to determine if the fuel pump is part of the system or something that is intended to be controlled by said system.  It’s unclear how the fuel pump would differ from the previously claimed intelligent automotive component, or if one should interpret the fuel pump as the intelligent automotive component. 
Further claims 25, 26, 30 and 3, use a combination of subscript and superscript making it unclear if applicant is simply referring to a part number (which should be in parentheses) or if applicant is including a note, or if there is some other meaning behind the subscript or superscript and its usage.  For example claim 25 uses “a switch controller 3.”  It’s unclear if this is a note related to a note about said switch controller, or if it is requiring the switch controller to be a third switch controller.   Further based 
In re claims 27-29, the claim requires a component state signal that comprises two portions.  Claim 28 then claims the signal comprises an intelligent automotive components state signal and a battery state signal.  It’s unclear if these are in addition to the previously claimed two portions or are intended to encompass the two portions.   For examination purposes examiner assumes the state signal and the battery state signal are the two parts.
Further claim 29 again claims ‘a current status’ which was claimed in claim 28 which it depends upon. It’s unclear if this is another status or the same previously claimed status.  Examiner assumes the later.
Further applicant uses the term ‘configured to’ is used through he claims.  Examiner notes that configured to renders the scope of the claim indefinite.  Specifically it’s unclear if applicant is intending to claim a structural requirement (switches, etc.) or if the configuration would be done electronically via commands stored in the processor.  Therefore the scope of the claim is rendered indefinite.
Therefore due to lack of clarity of the claims, claims 25, 26, 30-31 will not further be treated on their merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21-24, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non Patent Literature: Logisys RM01 Remote Control Molex Connector Kit (herein Logisys, a copy was previously provided to applicant in parent case 16/214118).
Logisys discloses a system for remotely activating and deactivating an automotive component, thus forming an intelligent automotive component when the system is attached to said automotive component, comprising:
A control apparatus (key fob) having a transceiver (not shown but must be present to send signals) coupled to one or more processors (present on the portion of the apparatus that gets wired into the vehicle components) configured to distribute a remote activation (on) and deactivation (off) request signal (see key fob); and
A power-link apparatus (the box that gets wired to the vehicle component to be controlled), wherein the power-link apparatus comprises the one or more processors (inherently must include the processor to receive interpret and perform the functionality of the device) configured to obtain the remote activation and remote deactivation request signal via the control apparatus.

In re claims 22-24, Logisys discloses the use of a key fob to activate and deactivate the device.  Examiner notes a key fob is a mobile terminal based on the broadest reasonable interpretation of a terminal which is electronic equipment consisting of a device providing access to a computer. In the case the key fob functions as a terminal as provides communication with the power-link apparatus and its processor.  Please note in the instant specification applicant does not define the scope of the term terminal and therefore does not differentiate the structure a terminal would have vs the key fob.  Therefore examiner asserts they are equivalent structure.
In re claims 27-29, Logisys discloses the apparatus as described above including the one or more processors configured to distribute a component state signal (see below) to the control apparatus based upon the intelligent automotive component obtaining the remote activation and deactivation signal, 
Specifically with respect to claim 29, Logisys discloses the apparatus as described above wherein the intelligent automotive state signal comprises data revealing a current status of the intelligent automotive component (as noted above) and the battery state signal comprises data revealing contextual battery capacity levels of a battery (electricity supplied by a batter is a signal which is a contextual battery capacity level as it notes that the level is not 0).

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. Specifically the original claims have been cancelled with new claims added which have been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649